Citation Nr: 0122924	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $15,046.


REPRESENTATION

Veteran represented by:	John R. Kuna, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from April 1952 to 
June 1955; he died in May 1977.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Houston Regional Office's (RO) Committee on 
Waivers and Compromises which denied waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $15,046.  As the appellant has not questioned the 
validity of the debt at issue here, such question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).


REMAND

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO.  She and her attorney were 
notified of the time and date of the hearing by July 11, 2001 
letter.  The hearing was to have been held on August 17, 
2001.  On August 6, 2001, the RO received a letter from the 
appellant's attorney requesting a change in the hearing date.  
He also requested an alternate location, if available.

Pursuant to 38 C.F.R. § 20.702(c) (2000), an appellant or his 
or her representative may request a different date for a 
hearing within 60 days from the date of the letter of 
notification of the time and place of the hearing, or not 
later than two weeks prior to the scheduled hearing date, 
whichever is earlier.  Only one such request for a change of 
the date of the hearing will be granted.  

In light of the timely request for a change in the hearing 
date, the matter is remanded for the following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2001).  
A copy of the notice to the appellant and 
her attorney of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

